Citation Nr: 9921221	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-25 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased evaluation for major depression with 
generalized anxiety disorder, currently evaluated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Trisha Webb, Attorney


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from June 1972 to September 
1974.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a September 1994 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) Regional 
Office (RO).

In November 1996, the Board remanded this case for further 
development.  The requested development was accomplished, to the 
extent possible.  In May 1999, the RO issued a supplemental 
statement of the case which recharacterized the appellant's 
psychiatric disorder, from mixed anxiety depressive disorder to 
major depression with generalized anxiety disorder, and granted 
an increased rating to 70 percent under Diagnostic Code 9434.  
The 70 percent rating was made effective from the date of claim, 
February 25, 1994.  The appellant continues to disagree with the 
rating assigned for this disability and hence, the case has been 
returned to the Board for further appellate review.

It is also noted that the RO recently denied a claim seeking a 
total disability rating on the basis of individual 
unemployability.  This claim has not been appealed by the 
appellant and therefore, no further action by the Board to 
address it is required at this time.  See Roy v. Brown, 5 Vet. 
App. 554 (1993).


FINDINGS OF FACT

1.  The appellant's major depression with generalized anxiety 
disorder is manifested by complaints of anxiety and depression 
resulting in an overall impairment in social and occupational 
functioning that creates a significant, but not complete 
impairment in her ability to maintain gainful employment.

2.  The medical evidence of record does not contain findings 
showing that as a result of the symptoms and manifestations of 
her service-connected psychiatric disorder, the appellant has 
either total occupational and social impairment or is 
demonstrably unable to maintain or retain employment.

3.  The evidence in this case does not reflect that the appellant 
has required frequent hospitalizations for her service-connected 
psychiatric disorder in the years after service.  Moreover, it is 
not currently shown that this disability causes marked 
interference with employment so as to render impractical 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation above 70 percent for 
the appellant's major depression with generalized anxiety 
disorder are not met under either the old or revised criteria.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9410 (1996), § 4.130, Diagnostic Code 9434 
(1998).

2.  Application of extraschedular provisions for the appellant's 
psychiatric disorder is not warranted in this case.  38 C.F.R. 
§ 3.321(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's increased rating claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); C.F.R. Part 4 
(1998).  Separate diagnostic codes identify the various 
disabilities.  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1998); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).

In November 1996, the Board remanded this issue to the RO for 
readjudication because the applicable rating criteria for mental 
disorders, 38 C.F.R. § 4.125 et seq. were amended in November 
1996, during the pendency of the appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where the law or 
regulation changes after a claim has been filed but before the 
administrative or judicial appeal has been concluded, the version 
most favorable to the claimant will apply).  The RO readjudicated 
the case in accordance with the Board's remand instructions by 
rating decision in May 1999.

In addition to the aforementioned judicial precedent holding that 
where the law or regulation changes during the pendency of an 
appeal, the version most favorable to the veteran will generally 
be applied, Karnas, 1 Vet. App. at 313; see also West v. Brown, 7 
Vet. App. 70, 76 (1994); Hayes v. Brown, 5 Vet. App. 60, 66-67 
(1993), VA's General Counsel provided additional guidance with 
respect to this matter in March 1997.  The General Counsel held 
that questions regarding whether the amendments to the rating 
schedule for mental disorders were more beneficial than the 
previously-existing provisions would be resolved in individual 
cases.  VAOPGCPREC 11-97, 62 Fed. Reg. 37953 (1997).

Prior to November 1996, the schedular criteria for 10, 30, 50, 70 
and 100 percent ratings for psychoneurotic disorders rated under 
Diagnostic Codes 9400-9411 were as follows:

Less than criteria for the 30 percent, with 
emotional tension or other evidence of 
anxiety productive of mild social and 
industrial impairment.  [10 percent].

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment.  
[30 percent].
Ability to establish and maintain effective 
or favorable relationships with people is 
considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so 
reduced as to result in considerable 
industrial impairment.  [50 percent].

Ability to establish and maintain effective 
or favorable relationships with people is 
severely impaired.  The psychoneurotic 
symptoms are of such severity and 
persistence that there is severe impairment 
in the ability to obtain or retain 
employment.  [70 percent].

The attitudes of all contacts except the 
most intimate are so adversely affected as 
to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed 
thought or behavioral processes associated 
with almost all daily activities such as 
fantasy, confusion, panic and explosions of 
aggressive energy resulting in profound 
retreat from mature behavior.  Demonstrably 
unable to maintain or retain employment.  
[100 percent].

38 C.F.R. § 4.132, Diagnostic Codes 9400-9411 (1996).

As amended, all mental disorders are rated under the same 
criteria, the "General Rating Formula for Mental Disorders," 
whether diagnosed as schizophrenia, generalized anxiety disorder, 
PTSD, etc.  38 C.F.R. § 4.130 (1998).  As amended, the regulation 
reads as follows for the 10-100 percent ratings:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress; or, symptoms controlled 
by continuous medication.  [10 percent].

Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such symptoms 
as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, 
directions, recent events).  [30 percent].

Occupational and social impairment with 
reduced reliability and productivity due to 
such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than 
once a week; difficulty in understanding 
complex commands; impairment of short- and 
long-term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective work 
and social relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and 
maintain effective relationships.  [70 
percent].

Total occupational and social impairment, 
due to such symptoms as:  gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.  [100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9440 (1998).

In addition, other related regulations were amended in November 
1996.  According to the applicable rating criteria, when 
evaluating a mental disorder, consideration of the frequency, 
severity, and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. § 4.126(a) 
(1998).  In addition, the evaluation must be based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of the 
level of disability at the moment of the examination.  Ibid.  
Further, when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but the 
rating cannot be assigned solely the basis of social impairment.  
38 C.F.R. § 4.126(b) (1998).

In the opinion of the Board, application of either the old or 
revised rating criteria for mental disorders shows that the 
evidence pertaining to the history and severity of the 
appellant's service-connected psychiatric disorder would support 
a finding of functional impairment that is no more than 70 
percent disabling.  

The evidence in the claims file reflects that the appellant has 
seen a private psychiatrist since July 1996.  In a recent letter 
dated March 26, 1999, the psychiatrist, Dr. J. L. Larson, M.D., 
indicated that the appellant was incapable of competitive 
employment due to her "mood disorder coupled with a constant 
personality disorder with recurrent somatic symptoms and 
continuos sense of being wronged."  Also on file are earlier 
statements/reports from Dr. Larson which reflect essentially the 
same findings, i.e., she is incapable of competitive employment 
due to her mood/personality disorders.  However, the appellant 
was subsequently examined by VA for compensation purposes later 
in March 1999, at which time the examiner diagnosed major 
depression in partial remission and generalized anxiety disorder, 
for which the examiner assigned Global Assessment of Functioning 
(GAF) scores of 50 for the generalized anxiety and 60 for the 
major depression.  The Board observes that these GAF scores are 
reflective of moderate to near-serious symptoms of social and 
occupational functioning according to DSM-IV criteria.  
Objectively, the following medical findings were noted on the 
mental status examination conducted in March 1999:

The patient presents with normal hygiene 
and dress.  Behavior: The patient is calm 
and cooperative during the interview and is 
without psychomotor agitat[ation] or 
retardation.  Mood: The patient reports a 
predominantly anxious and irritable mood 
and states that she is also mildly to 
moderately depressed.  Affect: The patient 
has a full range of affect that is 
appropriate to mood.  Her thought processes 
are logical and goal-oriented without 
looseness of association or flight of 
ideas.  The patient does not appear to 
attend to internal stimuli.  Thought 
content: The patient denies suicidal or 
homicidal ideas or auditory or visual 
hallucinations.  No delusional material is 
evident during the interview.

Cognition: The patient was alert and 
oriented to person, place, time and 
situation.  Immediate, recent and long-term 
memory were grossly intact.  The patient's 
ability to attend and concentrate are 
grossly intact.

In addition to the above, the examiner in March 1999 noted that, 
"[t]he patient has the capacity to handle her own funds and 
affairs.  The patient's anxiety and depressive symptoms 
significantly impair her ability to maintain gainful 
employment."

Prior to March 1999, the appellant was examined by VA for 
compensation purposes in May 1996 and May 1994.  Although she was 
variously diagnosed on these examinations, the clinical findings 
on mental status examinations were essentially no different from 
those noted on the most recent VA examination.  Specifically, the 
mental status examination results on the 1996 VA examination were 
as follows:

[The appellant] presented [irrelevant text 
omitted] casually dressed.  Vision and 
hearing were grossly intact.  Speech was 
normal rate and volume.  Mood was 
depressed.  Affect was grossly within 
normal range however mildly angry.  She 
never cried during the interview.  She was 
reluctant to acknowledge suicidal or 
homicidal ideation for fear that she would 
be hospitalized against her will.  No 
perceptual disorder was noted.  Thought 
processes were organized.  Conversation was 
tangential but she was redirectable.  
Thought content reflected her being guarded 
and at times evasive particularly 
concerning family issues.  Able to 
interpret opposites and similarities.  
Judgement [sic] was considered fair and 
insight questionable.  She was alert and 
oriented to all spheres.  Able to recall 
contents of last meal, able to spell 
"world" forwards and backwards.

The appellant was diagnosed with mixed anxiety depressive 
disorder and given a GAF score of 60 on the May 1996 VA 
examination.

On the May 1994 VA examination, the following was noted on the 
mental status portion of the examination:

This [patient] is appropriately dressed, 
hygienically clean, and no abnormality in 
posture or gait noted.  Mood at the time of 
the examination [is] depressed.  Affect is 
appropriate.  There is no evidence of 
auditory or visual hallucinations, 
perceptual deficit, or psychosis noted.  
Cognitive functions or orientation, memory, 
and abstract thinking are intact.  She 
denied being suicidal or homicidal.

Historically, the evidence in the claims file reflects that the 
appellant last work on a full time basis in May 1994 when she was 
employed with the State of Florida as an investigator for the 
Department of Health and Rehabilitation Services.  She terminated 
her employment after nearly two years of steady employment with 
that agency as a result of conflicts with her co-workers and 
supervisors.  The file reflects that she had a great many of 
difficulties getting along with people at work due to her 
psychiatric disorder, although she apparently did well dealing 
with her clients as shown by letters written by individuals who 
came into contact with the appellant who were impressed with her 
professional approach and competent handling of their situation.

The record also reflects that the appellant has undergraduate and 
law degrees (the law degree was obtained in 1991 from Florida 
State University) and that she has been employed on a part-time 
basis (15-20 hours a week) since April 1997 as a driver for an 
automobile auction house.

Medical reports which predate the evidence cited above are 
voluminous, and reflect treatment and evaluation for her 
psychiatric disorders over the years since the 1970s.  Many of 
these records reflect that the appellant was considered totally 
disabled for employment and were considered by the Social 
Security Administration in connection with an award of disability 
benefits from that agency.  However, notwithstanding these 
findings, the evidence does not reflect that the appellant has 
required many inpatient hospitalizations since the mid 1970s for 
her condition, and, as she admits on appeal, she does not use the 
psychotropic medications she is prescribed because she does not 
like their side effects.

Also on file are numerous personal statements from the appellant 
which outline her contentions regarding the severity of her 
psychiatric disorder.  In substance, she argues that just because 
she does not take her medications or require inpatient 
hospitalization for psychotic outbursts does not mean that she is 
not totally disabled for VA purposes due to her service-connected 
major depressive disorder.  She maintains that she cannot work in 
an environment consistent with her educational and prior work 
history background due to her psychiatric problems.

In the opinion of the Board, application of either the old or 
revised regulations shows that the evidence pertaining to the 
history and severity of the appellant's service-connected 
psychiatric disorder would support a finding of functional 
impairment that is appropriately rated as 70 percent disabling.  
In this regard, the Board finds it significant that the VA 
examination conducted in March 1999 resulted in GAF scores for 
the major depression and generalized anxiety disorder that were 
in the 50 to 60 range, which under the DSM III-R or the revised 
DSM IV is consistent with moderate to near-serious social and 
occupational impairment.  The balance of the evidence supports an 
assessment of the appellant's psychiatric disorder that is severe 
in overall impairment.

With respect to her symptoms, the medical findings reflect that 
the appellant is chronically depressed and/or anxious, and that 
because of her volatile mood, she has problems dealing with 
everyday activities and people.  Her contentions and statements 
to the VA filed in connection with her claim appear to 
substantiate this finding.  On the basis of these findings, the 
Board concludes that the old criteria for a 70 percent rating are 
well supported by the evidence, specifically to the extent that 
these criteria provide this rating for "severe" impairment of 
social and industrial adaptability.  This rating for severe 
overall impairment appears to best match the diagnosis and 
findings of overall impairment found on the VA examinations 
conducted between 1994 and 1999 as well as by the private medical 
records on file.  Therefore, a commensurate rating of 70 percent 
matches the current level of disability as shown by the evidence.  
She has a great deal of difficulty dealing with people which 
leads to problems working with people on a daily basis in a job 
similar to the one she previously had with the State of Florida 
that required a lot of interpersonal contact with co-workers and 
supervisors.  This severe level of impairment is also consistent 
with her personal life in the sense that she lives alone, has 
never married, and apparently only has relatively stable 
relations with her mother.

The Board concludes that she would meet the criteria for a 70 
percent rating under the revised criteria as well.  Specifically, 
the medical evidence of record reflects that she definitely has 
deficiencies in her work, family relations, and mood due to such 
symptoms such as near-continuous depression affecting the ability 
to function independently, as well as difficulty in adapting to 
stressful circumstances, which affects her ability to concentrate 
when co-workers in her former line of work would attempt to 
engage in conversation with her.  Again, her overall disability 
appears consistent with the 70 percent rating as shown by the 
medical evidence as there is no competent evidence showing 
manifestations consistent with a total occupational and social 
impairment

Furthermore, a review of the evidence of record does not 
demonstrate that the appellant's major depression with 
generalized anxiety disorder warrants a rating greater than 70 
percent under the old mental disorders criteria.  It is not shown 
that she has had totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed thought 
or behavioral processes associated with almost all daily 
activities.  There is no objective documentation to the effect 
that she is demonstrably unable to maintain or retain employment.  
Mental status examination findings on the 1994, 1996 and 1999 VA 
examinations do not show that she was out of contact with 
reality.  Fantasy, confusion, panic and explosions of aggressive 
energy resulting in profound retreat from mature behavior were 
not found on these examinations as well or as shown by the 
balance of the evidence.  Moreover, although the evidence shows 
that she is not employed on a full-time basis at present in a 
field that she would consider consistent for her educational 
background, it is not shown that she is demonstrably unable to 
maintain or retain employment.  The schedular criteria under Part 
4 of 38 C.F.R. do not stipulate that a veteran must be 
demonstrably unable to retain or maintain employment in their 
chosen line of work; it only speaks to employment in a general 
sense.  Hence, the mere fact that the appellant evidently can't 
work in an environment that would be commensurate with her 
training, or which requires more interpersonal contact with co-
workers and supervisors, does not mean that she is totally 
disabled under the schedular criteria for mental disorders.  The 
fact that she is working even in a part-time basis shows that she 
can find and maintain some kind of employment (which, in this 
case, has lasted for over two years now), and shows that she is 
not totally isolated in her community as it must be presumed that 
in her job as a driver for an auction house she must be in 
contact with her supervisors and other people who attend the 
auctions and work there.

For the reasons stated above, the appellant would not be entitled 
to consideration of a total rating for her psychiatric disorder 
pursuant to 38 C.F.R. § 4.16(c), a provision which was removed 
from 38 C.F.R. with implementation of the revised criteria for 
mental disorders, because although her disorder is her only 
compensably rated service-connected disability, it has not been 
found that she is precluded thereby from following some form of 
substantially gainful employment.  The record in this case 
demonstrates that she can find employment, and has done so on at 
least a part-time basis since April 1997.

Likewise, the medical evidence in the file does not reflect a 
degree of occupational and social impairment which "more nearly 
approximates" the criteria for a 100 percent evaluation under 
new criteria.  Specifically, with respect to the criteria for a 
100 percent rating, the evidence is negative for persistent 
psychotic symptoms like active delusional or hallucinatory 
ideations, the inability to care for self, disorientation to time 
and place, or persistent danger of hurting self or others, which 
are related to her service-connected depressive disorders.  The 
Board notes that none of these symptoms have been objectively 
corroborated by the extensive medical record, including as noted 
on the VA psychiatric examinations conducted over the last five 
years or by the more recent progress reports from Dr. Larson 
dated in 1996 and 1997.  Moreover, there is no evidence whatever 
that the appellant is now or has been in the recent past 
"grossly impaired" due to her service-connected psychiatric 
disorder as that term in used in the revised criteria for a 100 
percent rating.  As detailed above, findings on the VA 
examinations conducted since 1994 reflect that she was fully 
oriented and not experiencing active psychotic thoughts, to 
include homicidal/suicidal and delusional/hallucinatory 
ideations).  Moreover, older medical examination reports and 
evaluations are negative for these kinds of gross psychotic 
symptoms as well.

The appellant's contentions on appeal have been accorded due 
consideration; however, the Board concludes that the medical 
findings noted above are more probative of the level of 
disability shown during the last few years.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  The Board considered the potential 
application of the various provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they were raised by the appellant.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, for the reasons 
discussed above, the Board concludes that her service-connected 
psychiatric disorder should be rated no higher than 70 percent 
under the schedular criteria.

It should be emphasized that the diagnoses and clinical findings 
rendered on the recent 1999 VA examination are consistent with 
the appellant's medical history, described in detail above, and 
are essentially uncontradicted by any other recent medical 
evidence of record.  There is no evidence of record showing that 
the appellant is qualified to render a medical diagnosis or 
opinion.  Hence, the medical evidence of record cited above 
specifically outweighs her views as to the extent of functional 
impairment caused by her disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (lay assertions will not support a 
finding on questions requiring medical expertise or knowledge).

It is noted that the RO did not consider referral of this claim 
for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) 
(1998) when it last adjudicated the claim by supplemental 
statement of the case in May 1999.  Nevertheless, the Board does 
not find that a remand is in order with respect to extraschedular 
consideration as it has not been claimed by the appellant or 
inferred by her contentions, and it does not appear from review 
of the medical evidence, that referral for consideration of an 
extraschedular rating is indicated.  In Floyd v. Brown, 9 Vet. 
App. 88 (1996), the U. S. Court of Appeals for Veterans Claims 
(the Court) held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in 
the first instance.  However, the Board is obligated to seek out 
all issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  In Bagwell v. Brown, 9 Vet. App. 337 (1996), the 
Court clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does not 
meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to the 
appellant, as the question of an extraschedular rating is a 
component of an increased rating claim and the appellant had full 
opportunity to present the claim before the RO.  Bagwell, 9 Vet. 
App. at 339.  Consequently, the Board will consider whether this 
case warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, for 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1).  "The governing norm in these exceptional cases 
is:  A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards."  Id.  In this regard, the 
schedular evaluation in this case is not inadequate.  As fully 
detailed above, the medical evidence does not reflect that the 
appellant's disability is more severe than the current 70 percent 
schedular level and hence, it does not appear that the appellant 
has an "exceptional or unusual" disability.

Moreover, the Board finds no evidence of an exceptional 
disability picture as manifested by related factors such as 
marked interference with employment or frequent hospitalizations.  
It is not shown by the evidence that the appellant has required 
any significant amount of inpatient hospitalization in the recent 
past for her psychiatric disorder.  With respect to employment, 
it is noted that the appellant is not currently employed full-
time, however, the record also reflects that she is working part-
time and has managed to maintain this for over two years.  It is 
unclear whether she is actually looking for full-time employment 
at this time.  In view of these findings, the Board finds that 
the overall picture presented by the evidence in the claims 
folder does not actually reflect "marked interference" in 
employment due specifically to her service-connected psychiatric 
disorder.  A high schedular rating as in this case (70 percent) 
is a recognition that the impairment caused by the service-
connected disability makes it difficult to obtain and keep 
employment.  See 38 C.F.R. § 4.1 (1998); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Thus, an inability to 
acquire and maintain employment of one's choosing or to make and 
keep friends or intimate relations will not by themselves support 
a finding that the schedular rating is inadequate and that the 
claim is an exceptional or unusual one.  Accordingly, in the 
absence of any evidence which actually shows that her disability 
is exceptional or unusual such that the regular schedular 
criteria are inadequate to rate it, an extraschedular rating on 
the basis of employment handicap is not in order.

Finally, and for the reasons discussed above, the evidence in 
this case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (1998).


ORDER

An increased rating above 70 percent for major depression with 
generalized anxiety disorder is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

